DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Ross Flynt on 1/20/2021.
The application has been amended as follows: 
What is claimed is:
(Currently Amended) A method comprising:
forming a data analytics model of a hydrocarbon reservoir, wherein the data analytics model produces a significant input parameter;
building a historical deep recursive neural network (RNN) model based on time-series production data from the hydrocarbon reservoir;
storing the historical deep RNN model on a data storage device;
designing an experiment to produce a significant experimental input parameter;
inputting an output from the historical deep RNN into the experiment;
running the experiment to produce the significant experimental input parameter;
comparing the significant input parameter to the significant experimental input parameter stored in the data analytics model to produce between the significant input parameter and the significant experimental input parameter; and
adjusting the significant experimental input parameter of the data analytics model to reduce the difference.

(Currently Amended) The method of claim 1 further comprises:
building a predictive deep RNN model to generate adjustments to the data analytics model as a function of the significant experimental input parameter; 
wherein adjusting the data analytics model  and 
using the data analytics adjustment to adjust the data analytics model.

(Original) The method of claim 1 further comprising:
running a sensitivity analysis to identify the significant input parameter.

(Original) The method of claim 1 further comprising:
collecting the time-series production data used to build the historical deep RNN model from a core sample collected from the hydrocarbon reservoir.

(Original) The method of claim 4 further comprising:
upscaling the data collected from the core sample to estimate the parameters for a sub-volume of the hydrocarbon reservoir.

(Previously Presented) The method of claim 1 wherein collecting the time-series production data comprises:
placing the core sample, having an input side and an output side, in a test fixture, the test fixture having:
an input side into which the input side of the core sample extends,
an output side into which the output side of the core sample extends, and
a valve through which pressure and fluids can be vented from the output side of the test fixture;
pressuring the test fixture so that the pressure on the input side of the test fixture is the same as the pressure on the output side of the test fixture;
opening the valve, allowing the pressure on the output side of the test fixture to drop;
closing the valve so that the output side of the test fixture re-pressurizes from the input side of the test fixture through the core sample; and


(Original) The method of claim 6 wherein:
opening the valve allows fluid from the core sample to escape the test fixture, and
wherein the method further comprises analyzing the fluid from the core sample to determine its chemical components and storing the analysis as a portion of the time-series production data.

(Previously Presented) The method of claim 1 wherein:
the historical deep RNN model comprises a long short-term memory (LSTM) cell.

(Currently Amended) A system comprising:
a data analytics model of a hydrocarbon reservoir wherein the data analytics model produces a significant input parameter;
a historical deep RNN model stored on a data storage device and coupled to the data analytics model used to run experiments from a Design of Experiments (DOE), wherein an output from the historically deep RNN is input into the DOE to identify and predict a significant experimental input parameter for the hydrocarbon reservoir;
a computer-based process to produce a difference between the significant experimental input parameter and the significant input parameter; and 
to adjust the significant experimental input parameter of the data analytics model to reduce the difference.

(Currently Amended) The system of claim 9 wherein the process to  adjust the data analytics model comprises a predictive deep RNN model.

(Original) The system of claim 9 wherein the historical deep RNN model comprises: an input,
a first LSTM cell coupled to the input,


(Original) The system of claim 11 wherein the first LSTM cell comprises: as inputs:
cell state and output production from a previous time state t - 1,
a parameter of a hydrocarbon reservoir for a current time state t, and as outputs:
cell state and output production for the current time state t.

(Currently Amended) 
    PNG
    media_image1.png
    5
    38
    media_image1.png
    Greyscale
A non-transitory computer-readable medium on which is recorded a computer program, the computer program comprising executable instructions, that, when executed, perform a method comprising:
forming a data analytics model of a hydrocarbon reservoir, wherein the data analytics model produces a significant input parameter;
building a historical deep recursive neural network (RNN) model based on time-series production data from the hydrocarbon reservoir;
designing an experiment to produce a significant experimental input parameter;
inputting an output form the historical deep RNN into the experiment;
running the experiment to produce the significant experimental input parameter;
comparing the significant input parameter to the significant experimental input parameter stored in the data analytics model to produce a difference between the significant input parameter and the significant experimental input parameter; and
adjusting the significant experimental input parameter the data analytics model to reduce the difference.

(Currently Amended) The computer-readable medium of claim 13, wherein the method further comprises:
building a predictive deep RNN model to generate adjustments to the data analytics model as a function of the significant experimental input parameter, 
 and
using the data analytics adjustment to adjust the data analytics model.

(Original) The computer-readable medium of claim 13, wherein the method further comprises: running a sensitivity analysis to identify the significant input parameter.

(Original) The computer-readable medium of claim 13, wherein the method further comprises:
collecting the time-series production data used to build the historical deep RNN model from a core sample collected from the hydrocarbon reservoir.

(Original) The computer-readable medium of claim 16, wherein the method further comprises:
upscaling the data collected from the core sample to estimate the parameters for a sub-volume of the hydrocarbon reservoir.

(Original) The computer-readable medium of claim 13, wherein collecting the time-series production data comprises:
placing the core sample, having an input side and an output side, in a test fixture, the test fixture having:
an input side into which the input side of the core sample extends,
an output side into which the output side of the core sample extends, and
a valve through which pressure and fluids can be vented from the output side of the test fixture;
pressuring the test fixture so that the pressure on the input side of the test fixture is the same as the pressure on the output side of the test fixture;
opening the valve, allowing the pressure on the output side of the test fixture to drop;
closing the valve so that the output side of the test fixture re-pressurizes from the input side of the test fixture through the core sample; and
recording the pressure on the output side of the test fixture as the time-series production data as the output side of the test fixture re-pressurizes.

(Original) The computer-readable medium of claim 18, wherein:
opening the valve allows fluid from the core sample to escape the test fixture, and
wherein the method further comprises analyzing the fluid from the core sample to determine its chemical components and storing the analysis as a portion of the time-series production data.

(Original) The method of claim 13 wherein:
the historical deep RNN model comprises a long short-term memory (LSTM) cell.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims as presented in the examiner’s amendment clarify the relationship between the experimental significant input parameter, the significant input parameter, and the difference between the two being generated.  The claims now limit the difference to being between the two parameters directly, and the adjustment is clearly recited as being done by changing the significant experimental input parameter.  This ties the later steps of the claims to the parameter that results from the RNN, and distinguishes the claims from the prior art which does not utilize an RNN in the same way.  Rather, the prior art generally adjusts the RNN based on results of an experiment, rather than adjusting the experiment based on the results of the RNN.  Demiryurek, the closest prior art, uses sensitivity analysis, but does not disclose the specific parameter differencing and adjustment now claimed.  See applicant’s remarks filed 12/28/2020, notably on pages 9-10.  These remarks are persuasive in view of the examiner’s amendment.  As such, with Demiryurek and Artun representing the closest prior art and being overcome by the examiner’s amendment, the claims are allowable over the art as a whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.